NOT FOR PUBLICATION



                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY
                              CAMDEN VICINAGE


CHRISTOPHER SHORTER,               :      CIV. NO. 17-8911(RMB)
                                   :
                  Plaintiff        :
                                   :
     v.                            :           OPINION
                                   :
UNITED STATES OF AMERICA,          :
et al.,                            :
                                   :
                  Defendants       :


BUMB, DISTRICT JUDGE

I.   BACKGROUND

     On   October      23,    2017,    Plaintiff     Christopher   Shorter

(“Plaintiff”),     a    prisoner      incarcerated   in      the   Federal

Correctional Institution in Miami Florida (“FCI Miami”) at the

time of filing, filed a civil rights complaint against prison

officials at the Federal Correctional Institution (“FCI”) Fort

Dix, in Fort Dix, New Jersey and an FTCA claim against the United

States. (Compl., ECF No. 1.)

     On May 15, 2018, the Court granted Plaintiff’s renewed IFP

application and her motion for leave to file an amended complaint.

(Order, ECF No. 6.) The Court screened the Amended Complaint
pursuant to 28 U.S.C. §§ 1915(e)(2)(B); 1915A and allowed several

claims to proceed. (Opinion, Order, ECF Nos. 9, 10.)

      This matter comes before the Court upon Plaintiff’s motion to

transfer venue to the Northern District of Florida, pursuant to 28

U.S.C. § 1404(a). (Mot. to Transfer Venue, ECF No. 14.) For the

reasons discussed below, the Court will grant Plaintiff’s motion

to transfer venue.

II.   DISCUSSION

      Plaintiff    was   confined       in   the   Federal   Correctional

Institution in Miami, Florida when she filed this action. (Mot. to

Transfer, ECF No. 14.) On February 14, 2019, Plaintiff was released

from custody and now resides in Quincy, Florida, within the

jurisdiction of the Northern District of Florida, Tallahassee

Division. (Id. at 1.) Pursuant to 28 U.S.C. § 1404(a), Plaintiff

seeks to transfer this action to the United States District Court,

Northern District of Florida, Tallahassee Division as a more

convenient venue for Plaintiff to prosecute this action. (Id. at

1-2.) The burden of demonstrating the most convenient forum is on

the movant. Lacey v. Cessna Aircraft Co., 862 F.2d 38, 42-43 (3d

Cir. 1988). Defendants did not oppose the motion to transfer.

      28 U.S.C. § 1404(a) provides:

           (a) For the convenience of parties and
           witnesses, in the interest of justice, a
           district court may transfer any civil action
                                    2
           to any other district or division where it
           might have been brought or to any district or
           division to which all parties have consented.

     The Northern District of Florida, Tallahassee Division is the

District in which Plaintiff now lives and is the most convenient

forum for Plaintiff. Plaintiff is a pro se litigant who has

recently been released from prison and was granted                in forma

pauperis status to maintain a civil action in the District of New

Jersey after establishing her financial eligibility. (Order, ECF

No. 6.) Although the individual defendants reside in New Jersey

and the actions giving rise to the Amended Complaint occurred in

New Jersey, the defendants have not opposed the motion to transfer.

“[T]he   ultimate   inquiry   is   where   trial   will   best   serve   the

convenience of the parties and the ends of justice.” Lacey, 862

F.2d at 42. The Court finds that Plaintiff’s pro se status, lack

of financial resources, and her release from prison to a residence

within the Northern District of Florida, Tallahassee Division

makes that District Court the most convenient forum.

III. CONCLUSION

     The Court will grant Plaintiff’s motion to transfer venue to

the United States District Court, Northern District of Florida,

Tallahassee Division.




                                    3
An appropriate Order follows.

Date: March 25, 2019


                                s/Renée Marie Bumb
                                RENÉE MARIE BUMB
                                United States District Judge




                                  4
